DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in response to interview with Mr. Svoboda (Reg. No. 44,366) on 7/25/2022.

The application has been amended as follows: 
18. (Cancelled)


Allowable Subject Matter
Claims 1-4, 6-8, 10-39 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. A few of the closest prior art references are US 20020156394 to Mehrotra et al. (hereinafter Meh); US 20130041273 to Houben et al. (hereinafter Hou); US 20100036213 to Rieth (hereinafter Rie). The Meh and Rie references recite vaginal monitoring devices. The Hou references recites an electrode measurement probe. More specifically, the Meh reference recites electrodes with associated electrical components and Hou teaches using the same electrodes for both charging and measurement see the rejection in the NF dated 2/3/22. Furthermore, Examiner notes that metal–oxide–semiconductor field-effect transistor (MOSFET) are generally known to be used as switches (as evidenced by Electronics Tutorials, MOSFET as a Switch, https://www.electronics-tutorials.ws/transistor/tran_7.html). However, none of the references alone or in combination disclose the electrical system with two P-MOSFETs and a plurality of N-MOSFETs for switching between the charging and measuring functions. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M./Examiner, Art Unit 3792    


/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792